ACCEPTED
                                                                   01-14-00933-CV
                                                         FIRST COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                                                              3/12/2015 4:56:06 PM
                                                               CHRISTOPHER PRINE
                                                                            CLERK




                                                   FILED IN
                                            1st COURT OF APPEALS
                                                HOUSTON, TEXAS
                                            3/12/2015 4:56:06 PM
              01-14-00933-CV
                                            CHRISTOPHER A. PRINE
                                                    Clerk
                   IN THE

        FIRST COURT OF APPEALS

              at Houston, Texas


J & J CONTAINER MANUFACTURING, INC.

                  Appellant

                       v.

            CINTAS - R. U.S., L.P.

                  Appellee


On Appeal from County Civil Court at Law No. 3
             Harris County, Texas
                   1044425


           APPELLEE’S BRIEF
              in response to
          RESTRICTED APPEAL
                                       01-14-00933-CV

                                            IN THE

                              FIRST COURT OF APPEALS

                                      at Houston, Texas


                       J & J CONTAINER MANUFACTURING, INC.

                                           Appellant

                                                v.

                                      Cintas - R. U.S., L.P.

                                            Appellee


         On Appeal from County Civil Court at Law No. 3, Harris County, Texas
                                      1044425


J & J Container Manufacturing, Inc.                  Appellant
1526 DeSoto
Houston, Texas 77081

M. Robert Garcia                                     Attorney for Appellant
SBN:07639150
405 Main Street, Suite 300
Houston, Texas 77002

Cintas -R. U.S. L.P.                                 Appellee
Houston, TX

Allen D. Russell                                     Trial Counsel for Appellee
Taylor Taylor & Russell
815 Walker, Suite 250
Houston, Texas 77002- 5764


                                                i
                                                TABLE OF CONTENTS

                                                                                                                     PAGE

PARTY INFORMATION SHEET . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i

INDEX OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

ORAL ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

ISSUES PRESENTED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

STATEMENT OF FACT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

SUMMARY OF THE ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

PRAYER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
                                    INDEX OF AUTHORITIES
CASES                                                                                                PAGE

1.   BMG Direct Mktg. V. Peake, 178 S.W. 3d 763,769
     (Tex. 2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4


2.   Campus Invs., Inc. V. Cullever, 144 S.W.3d 464, 466
     (Tex. 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6


3.   Employees Finance Co. v. Lathram, 369 S.W .2d,
     927, 930 (Tex. 1963) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4


4.   Guajardo v. Alamo Lumber Co., 317 S.W.2d,
     725 (Tex. 1958) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4


5.   Highland Church of Christ v. Powell, 640
S.W.2d 235, 236 (Tex. 1982) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4


6.   Maan v. First ATM, Inc., 2008 Tex. App.
     LEXIS 9279 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4


7.   Marshall v. Housing Auth. of San Antonio, 198 S.W.
3d 782,787 (Tex. 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4


8.   Orgoo, Inc. V. Rackspace U.S., Inc., 341 S.W.3d 34, 39
     (Tex. App. - San Antonio 2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6


9.   Otto v. Rau Petroleum Products, 582 S.W.2d,
     504(Tex. Civ. App.-Houston[1st Dist.] 1979, no writ) . . . . . . . . . . . 4



                                                         ii
10.   R.G. McClung Cottonn Co. V. Cotton Concentration Co.,
      479 S.W. 2d 733,743
      (Tex. Civ. App - Dallas 1972, writ ref’d n.r.e.) . . . . . . . . . . . . . . . . . 4




STATUTES                                                                                      PAGE

1.    Bus. Orgs. Code §§ 5.251 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

2.    Tex. Bus. Orgs. Code Ann. §5.201 . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

3.    Tex. Bus. Orgs. Code Ann. §5.251 (1)(B) . . . . . . . . . . . . . . . . . . . . 5,6




                                                     iii
                                   NO. 14-12-00933-CV



                    IN THE FIRST COURT OF APPEALS
                              HOUSTON, TEXAS
___________________________________________________________________________

                   J & J CONTAINER MANUFACTURING, INC.
                                 Appellant

                                            v.

                                    CINTAS - R.U.S., L.P.
                                        Appellee

      On appeal from County Civil Court at Law No. 3, Harris County, Texas
______________________________________________________________________________

                              APPELLEE’S BRIEF
______________________________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      Appellee, Cintas-R.U.S., L.P. files this its Appellee’s Brief as follows:

                                                 I.

                                     ORAL ARGUMENT

      Appellee does not request oral argument.

                                                 II.

                                   ISSUES PRESENTED

REPLY POINT 1:               The pending appeal is moot due to the Appellant’s payment of the
                             judgment, and Appellee’s issuance of a Full and Final Release of
                             Judgment and Judgment Lien.

REPLY POINT 2:               The record reflects the Appellant’s failure to maintain a registered
                             agent for service of process and a registered office, thus the
                             secretary of state was an agent for service of process for the
                             corporation.
                                        III.
                                 STATEMENT OF FACTS

       As reflected in the Texas Secretary of State, John Steen’s Business Organizations Inquiry

page from November 25, 2013, Appellant, J&J Container Manufacturing, Inc. (“Appellant”) had

listed as its Registered Agent, “Anthony Lewis Cook” at “6124 W. Little York, Houston, Tx.

77091 USA.” (Appendix 1) When pre-suit certified and regular demand letters from Appellee,

Cintas-R.U.S., L.P. (“Appellee”) came back from the registered address as “not deliverable,” it

was clear that Appellant had failed to maintain a registered agent in Texas as required.

(Appendix 2) Therefore, Appellee served the Texas Secretary of State under Section 5.251 of the

Texas Business Organizations Code. The return from the Secretary of State, which is in the

Record (CR 16) reflects that the Citation was sent to the registered address on April 7, 2014, and

was returned as “Not Deliverable As Addressed.” On June 3, 2014, Appellee was awarded a

Default Judgment against Appellant. Notice of the judgment was mailed by the trial court to the

Appellant at its registered address on June 3, 2014, and again it was returned as “Not deliverable

as addressed.” (SCR 8-9)

       Appellee mailed post-judgment discovery to the Appellant at the address where service

had been rendered, 1526 DeSoto, Houston, Texas 77091, on July 11, 1014. (Appendix 3)

Appellant did not object, appeal, seek court protection, supersede or respond in any way. In late

August 2014, a deputy with the Harris Count Constable’s office made demand at the DeSoto

address, and Appellant voluntarily paid an amount in excess of $17,488.05 to the deputy

constable. On September 9, 2014, Harris County issued payment to Appellee’s attorney in the

amount of $17,488.05. (Appendix 4). On September 24, 2014, having heard nothing further


                                             Page -2-
from Appellant, Appellee issued and mailed a Full and Final Release of Judgment and Judgment

Lien to the DeSoto address. (Appendix 5)

                                       IV.
                            SUMMARY OF THE ARGUMENT

       Because Appellant voluntarily paid the judgment, this appeal is moot, and there is not a

justiciable dispute to be considered or ruled upon by this Court. Moreover, because Appellant

failed to maintain a registered agent for service of process and a registered office, the secretary of

state was an agent for service of process for the corporation and service was proper.

                                             V.
                                          ARGUMENT

REPLY POINT 1:         The pending appeal is moot due to the Appellant’s payment of the
                       judgment, and Appellee’s issuance of a Full and Final Release of
                       Judgment and Judgment Lien.

       As the documents in the Appendix reflect, the Appellant voluntarily paid the amount of the

judgment to the Harris County Constable in late August of 2014. Having previously received a full

set of post-judgment discovery from Appellee, Appellant did not seek to supersede the judgment or

request a restraining order or do anything to resist or oppose the payment of the judgment. The

constable did not seize property. Instead, without reservation of any kind, Appellant paid. More

than two weeks after payment was received by Appellee, having heard nothing from Appellant,

prepared and mailed the Release to Appellant on September 24, 2014. Appellant did not return the

Release. Appellant did nothing until November 18, 2014, when it filed its Notice of Intent to File

a Restricted Appeal.

       When Appellant voluntarily paid the judgment without reservation of any right to appeal, it

waived any right to bring a subsequent appeal, and rendered moot the appeal that is currently


                                              Page -3-
pending. When a judgment debtor voluntarily pays and satisfies a judgment rendered against it, the

cause becomes moot. Employees Finance Co. v. Lathram, 369 S.W.2d 927, 930 (Tex. 1963). The

judgment debtor thereby waives any right to appeal and the case must be dismissed. Guajardo v.

Alamo Lumber Co., 317 S.W.2d 725 (Tex. 1958); Otto v. Rau Petroleum Products, 582 S.W.2d 504

(Tex.Civ.App.–Houston[1st Dist.] 1979, no writ). The basis for this rule is to prevent a party from

simply changing his mind about pursuing the case, or misleading his opponent into thinking the

controversy is over. A party should not be allowed to mislead his opponent into believing that the

controversy is over and then contest the payment and seek recovery. The Texas Supreme Court

restated the public policy as: “A party who pays a claim is deemed to have made his own decision

that it is justly due. If he thinks otherwise, he should resist. He should not pay out his money, leaving

the other party to act as though the matter were closed, and then be in a position to change his mind

and invoke the aid of the courts to get it back.” BMG Direct Mktg. v. Peake, 178 S.W.3d 763, 769

(Tex. 2005) quoting R.G. McClung Cotton Co. v. Cotton Concentration Co., 479 S.W.2d 733, 743

(Tex. Civ. App. –Dallas 1972, writ ref’d n.r.e.).

        “Usually, when a judgment debtor voluntarily satisfies the judgment, the case becomes

moot, and the debtor waives any right to appeal.” Maan v. First ATM, Inc., 2008 Tex. App.

LEXIS 9279 quoting Marshall v. Housing Auth. of San Antonio, 198 S.W.3d 782, 787 (Tex.

2006). The rule is intended to prevent a party who voluntarily pays a judgment from later

changing his mind and seeking the court’s aid in recovering payment. Id. (citing Highland

Church of Christ v. Powell, 640 S.W.2d 235, 236 (Tex. 1982).

        In this case, the Appellant had received post judgment discovery sometime shortly after

July 11, 2014, and made no effort to object, appeal, supersede, seek a restraining order, respond


                                               Page -4-
or even contact Appellee. When the Harris County deputy constable contacted Appellant to

demand payment, the Appellant paid without reservation, objection, court intervention or appeal.

Then, when Appellee mailed a Release, Appellant did not return it, object or respond in any way.

The matter was paid, settled and closed. This appeal is moot and should be dismissed.



REPLYPOINT 2:                  The record reflects the Appellant’s failure to maintain a registered
                               agent for service of process and a registered office, thus the
                               secretary of state was an agent for service of process for the
                               corporation.


       J & J Container has failed to continuously maintain a registered agent for service of process

and a registered office as required under the Texas Business Organizations Code. See Tex. Bus.

Orgs. Code Ann. § 5.201. According to the Code, if the registered agent cannot be found with

reasonable diligence at the registered office, the secretary of state is an agent for service of process

on the corporation. Id. § 5.251(1)(B). The Secretary of State forwarded the citation to the most recent

address on file of J & J Container Manufacturing, Inc., which was 6124 W. Little York, Houston,

Texas 77091. The Whitney Certificate states the process was returned on April 23, 2014 “bearing

the notion Return to Sender, Not Deliverable As Addressed, Unable to Forward.” (CR 16) This

presentation is on the face of it evidence that the address J & J Container provided to the Secretary

of State as the registered agent was incorrect. The record also contains the Notice of Judgment that

was sent by the trial court to the same address, 6124 W. Little York, Houston, Texas 77091. That

notice was returned to the trial court with the same notation. (SCR8-9)

       Therefore, the trial court’s records confirm the fact that J & J Container failed to maintain

a proper address for its registered agent. Under the Texas Rules of Civil Procedure, the petition,


                                               Page -5-
citation, and return of service establish valid service of process, and those three documents in this

case show that Appellant strictly complied with the rules for service of process. Tex. R. Civ. P. 107.

“As the purpose of Rule 107 is to establish whether there has been proper citation and service, the

Secretary’s certificate fulfills that purpose.” Orgoo, Inc. v. Rackspace U.S., Inc., 341 S.W.3d 34, 39

(Tex. App.—San Antonio 2011) quoting Campus Invs., Inc. v. Cullever, 144 S.W.3d 464, 466 (Tex.

2004).

         Through prior correspondence, Appellee had learned that the registered agent was not at

the address on file. In fact, counsel for Appellee had served three demand letters on three

different addresses for J & J Container and all three were returned due to being “unclaimed and

unable to forward.” Appellee exercised reasonable diligence before suit was file in determining

that the registered agent of J&J Container could not be found at the registered office.

         Appellant would have Appellee go through a pointless, costly exercise of sending a

process server to an address that Appellee had already learned was “not deliverable” before

following the provisions of Tex. Bus. Orgs. Code Ann. § 5.251 (1)(B). Such a result would only

penalize Appellee for attempting to locate and serve the registered agent, and reward Appellant

for its failure to keep its records and filings up to date with the secretary of state. The Judgment

was properly rendered and should be AFFIRMED.

                                                VII.

                                             PRAYER

         Appellee prays that this matter be dismissed as moot, or AFFIRMED, and for such other

and further relief to which Appellee may be justly entitled.




                                              Page -6-
                                                    Allen D. Russe
                                                    State Bar No. 00784889
                                                    815 Walker. Suite 250
                                                    Houston, Texas 77002
                                                    ( 71 J) 615-6060 Telephone
                                                    (713) 615-6070 Facsimile

                                                    COUNSEL FOR PLAINTIFF
                                                    CINTAS-R.U.S., L.P.




                                CERTIFICATE OF SERVICE

      I hereby certify that on March1i{, 2015, a true and correct copy of the foregoing
Appellee's Brief has been forwarded via facsimile and/or certified maiL return receipt requested
to:


       M. Robert Garcia
       405 Main Street. Suite 300
       Houston, Texas 77002




                                            Page -7-
APPENDIX




Tab 1
BUSINESS ORGANIZATIONS INQlHRY - VIEW ENTITY                                                                  Page 1of1



TEXAS SECRETARY of STATE
JOHN STEEN
 UCC   I   Business Organizations I Trademarks I Notary I Account I Help/Fees I Briefcase                  I logout
                           BUSINESS ORG.ANIZATIONS INQUIRY - VIEW ENTITY
Filing Number:               800092594                Entity Type:       Domestic For-Profit Corporation
Oi·iginal Date of Fili!1g:   May 31, 2002             Entity Stat1.1s:   In existence
Formation Date:              N/A
Tax ID:                      32006363934              FEIN:
Duration:                    Perpetual
Name:                        J & J CONTAINER MANUFACTURING, INC.
Address:                     PO BOX 38182
                             HOUSTON, TX 77238-8182 USA

    REGISTERED                                                                                             ASSOCIATED
      AGENT            FILING HISTORY         NAMES              MANAGEMENT     ASSUMED NAMES               ENTITIES

 Name                                    Address                                           Inactive Date
 Anthony Lewis Cook                      6124 W Little York
                                         Houston, TX 77091 USA




Instructions:
 • To place an order for additional information about a filing press the 'Order' button.




https://direct.sos.state.tx.us/corp_inquiry/corp_inquiry-entity .asp?:Sfiling_number=80009 ... 11 /25/2013
APPENDIX




Tab 2
TAYLOR, TAYLOR          &   RUSSELL
      ATTORNEYS AT LAW

    MELLIE   ESPERSON

      815 WALKER.
                        BUILDING

                    SUITE 250

    HOUSTON, TEXAS 77002
                                                       11111
                                                    7012 3460 ODDO 2016 92.;~                                                                           l____ )
                                                                                                                                                                                                                                              Z~P 77002
                                                                                                                                                                                                                                              1L1 ·!2·~6663

                                                                                  \                               ~y                                                    .·/
                                                                    . ~. ~      .~- ... ~\thor..y C::wis Conk
                                                                 ~'0-~ ... t-er\'-        & J Container M.rntrfa:::tming, lne    r


                                                                       ~9--
                                                                              ·   f
                                                                                      I     \-J-.9-
                                                                                            ••                                   61')--t1 nr
                                                                                                                                          VV • L;ttl t;·. ''
                                                                                                                                                           l l;'i'1'
                                                                                                                                                                ,,.,.               u
                                                                                      \,

                                                                                                                                 Houston. Texas 770'11


                                                                 Nl XIE                               I   7   ~              5E                  l'~~~                                                   0·~:L~      i   ~,   'JL i ".:;.,~    ,J
                                                                                                                                                                                                                                               !
                                                                                                 P- I: TU?             f.~     TO                  SE f~.ti.f:' ~                                                                              '~
                                                                       NOT                 D.E i i·       ~1 E    M.    -~EL..E                        .~S                     }~..~}j).~,.F :S-~S.E [.~                                       I
                                                                                                 U ~~~ ft.jf. l.. E        T [;~                   e·
                                                                                                                                                   •
                                                                                                                                                        ~~·~itri..~·n,
                                                                                                                                                        ~ .•     .._~   •..•   •J'\-~>.'r'•   ..,:..i-
                                                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                                \
                                                                 BC:        7~?~€t:2'.317f5~·51~                                                       *2533=··~~3-1=-3~
                                                                                                                                                                                                                                                !u
                                      '?   002~~:~:ij"¥f;.   i         Li                                                                                                                                                                       l


TAYLOR, TAYLOR & RUSSELL
      ATTORNEYS AT LAW
                                                                                                                                                                                                                                                           Q
    MELLIE ESPERSON     BU1LD1NG

      SJS WALKER, SUITE 250

    HOUSTON, TEXAS 77002                                                                                                                                                                                                                      ZIP 77002
                                                                                                                                                                                                                                               u 1216663




                                                                                                              ~
                                                                                                                                                        1\r•".JJ,;Py                               Le\Vi'-0 Cnok
                                                                                                                                                       J & .i c:_}'.'l~i:i!\':1~r \·bmdacturing,., !nc
                                                                                                                                                        617.~  \\i. Li~:-;.~,\,.,~·~_::
                                                                                                                                                        l:Ious\on, Texa.', 7709 1


                                                                            N 1 Al E.                                    773                           :l E                      l.0-%l·9                            0~121i::../l,3.                 1i
                                                                                                                  RETUR.N                                TO                          SENDER
                                                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                                                     1!
                                                                                                                                                                                                                                                     ji
                                                                                           NUT DELIVERABLE AS ADDRESSED                                                                                                                              ~
                                                                                                                  i~?.~:i:.-i:rl                 i::     il";                        t:t3.PW.iiW~
                                                                                                                  ~·'!"'-'   ~c:...!   f..,...   ~          ·~          ~            !    ~'!"'-- .~e!.~~~l"-   4"
                                                                                                                                                                                                                                                     li
                                                                            BC:                  7700257545~

                                                                                            ~- d !nnH
                                                                                            1,             Ii! 'l " ' p,,, ·· 1 ii q
                                                                                                   " - 'q,h1ghlQ~~11j~·~idJ~
                                                                                                                                                                                         *2533-87483-18-38
                                                                                                                                                                                    p~L~.Ji ~piih1 l}!nt n ~j~~ 1}1 i
                                                                                                                                                                                                                                                     i~

                                               7·-1·F:!f:~ ~! ~ ~:f-                                     3                                                                                                                                            ~!
 ii! Complete items       i, 2, and 3. Also complete        A. Signature
                                                                                                         0 Agent
       item 4 if Restricted Delivery is desired.
 !!ii Print your name and address on the reverse
                                                            x                                            0 Addressee .
       so that we can return the card to you.               B. Received by (Printed Name)          C. Date of Delivery
 [;!:! Attach this card to the back of the mailpiece,
       or on the front if space permits.
 1. Article Addressed to:                                   D. Is delivery address different from item 1? DYes
       II\ 1'' \ l
{ \ ,.. \             le. ' S ,,., 1,i                         If YES, enter delivery address beloY;':
                                                                                                          DNo

H"i1 \i1 "'.l n.g, lf\C.
6 l Z4 l)J. U~.e._ \l ()r ~ li=a~.s~ervl=.=ce=:::Type========
\ I    \. k
 K()U.u"\U I"\
               \\I 1_,()q
                      1 I
                             l
                             A.
                                         ~rtified 0                        Mail   Express Mail
                                                                D Registered Jer'ReturnReceiptforMerchandise •
                                                                D Insured Mail     D
                                                                                  C.O.D.
                                                            4. Restricted Delivery? (Extra Fee)          DYes
2. Article Number
   (Transfer from service label)          7012 3460 ODDO 2016 9230
PS Form     3811, February 2004               Domestic Return Receipt                                  102595-02-M-1540
APPENDIX




Tab 3
                                                                                  TAYLOR, TAYLOR                                   &     RUSSELL
                                                                                                            ATTORNEYS AT LAW

                                                                                                      MELLIE ESPERSON               BUILDING

                                                                                                            BIS WALKER,          SUITE 250

                                                                                                        HOUSTON. TEXAS 77002
                                                                                                        TELEPHOl'JE (713) 615-6060

                                                                                                          FACSIMILE (713) 61S-6070
                                                                                                                                               *BOARD CERTIFIED-CIVIL TRIAL LAW
                                                                                                                                               ANO PERSONAL 1N._.1URY TR1AL LAW
               WARREN TAYLOR*                                                                                         www.taylaw.corn          T~XAS BOAR[) OF t EGAl SPE"C!Al 1?AT10N
               SETH McCAHILL TAYLOR
               ALLEN              D        RUSSELL
               STEPHEN                     T.   LISS


                NADIA LAKHANI

                                                                                                                            JulylL2014
                                                                                                                                                Via Cc11ified Mail R.R.R .
                         Javier Galcrn                                                                                                         7013 3020 0000 8364 86 78
                         .l & J Container Manufacturing, Inc.
                          1526 De Soto
                          Houston, Texas 77091
                                                 Re:         Case No. 1044425; Cintas -R US.. L. P. v. J & J Container Mam!f'acturing, inc.- In the
                                                             County Court at Law No. 3 of Harris County, Texas


                             Dear Mr. Galera:

                                                    Enclosed please find the following:

                                                    l.        Plaintiff's Post Judgment In.te:rrogatories;
                                                    2.        Request for Admissions;
                                                    3.        Request for Production; and
                                                    4.        Notice of Intent to take Oral Deposition

                                                      If you have any questions regarding this matter please contact our office .




.::t"
...a
rn                           Postage            $
cO
                       Certified Fee
Cl
                                                                                            Postmark
Cl       _ Return Receipt Fee
                                                                                              Here
Cl      (Endorsement Required)
Cl
         Restricted Deliveoy Fee
Cl      (E:ndorsement Required)
ru
Cl         Total Postage & Fees
rn
rn      'sent Th-"'"'--..···--···-·---·---·---···--····-..····--........

r=I     ·srreei;'A{:it:Xro:;···-.. ····-----------·· ............. _.......... -..................... _................ .
0
("-      or PO Box No.
        ··atY.:                                           NO. 1044425

                                                  §     IN THE COUNTY COURT
CINTAS-R.U.S._ L.P.                               §
                                                  §
VS.                                               §     ATLAWN0.3
                                                  ss
J & J CONTAINER                   §
MANUFACTURING, INC.               § HARRIS COUNTY, TFX/\S
                                  §
                                  §
 PLAINTIFF'S POST JUDGMENT INTERROGATORIES, REQUEST FOR ADMISSIONS,
REQUEST FOR PRODUCTION AND NOTICE OF INTENT TOTAKE ORAL DEPOSITION

      TO:           Defendant, J & J Container Manufacturing, Inc., by and through its Officer,
                    Javier Gal era
      ADDRESS:      1526 De Soto
                    Houston, Texas 77091


                            POST JUDGMENT INTERROGATORIES
      As you know, the Court rendered Judgment against you in this suit. Under the law, you are
required, in this process of discovery to aid in enforcement of that Judgment and to give all the
information requested in the following interrogatories.
      The Texas Rules of Civil Procedure require that you answer each one of the interrogatories
                                                                                   ~


separately, fully and truthfully. Each interrogatory must be answered even if you have to obtain
the information from your records or from other persons. Type or print your answers in the space
provided. Use a separate sheet of paper if necessary.
      After you have answered each of the interrogatories and have signed and sworn to the truth of
your answers before a Notary Public, mail your answers to the undersigned attorney not later than
thirty-three days following the date you received the interrogatories.


INTERROGATORY NO. 1 - List all of your personal property on Schedule A attached hereto.


INTERROGATORY NO. 2 - Describe any interest you have in real estate in Schedule B attached
hereto.
INTERROGATORY NO. 3 - State your current income in Schedule C attached hereto.


INTERROGATORY NO. 4 - State your current expenditures in Schedule D attached hereto.
                                        VERIFICATION


   I, (State your name) · - - - - - -                        , swear that the information given
by me in Schedules A, B, C and D is the truth.



                                                 Signature

      Subscribed and sworn to before me, the undersigµed Notary Public, on this ____day
of _ _ _ _ _ _ _ _ _ _ _ , 2014, by the above-signed affiant.




                                                 Notary Public
                                           SCHEDULE A - PERSONAL PROPERTY

                                                                                                            ·-
                                                                                !5
                                                                                ~
                                                                                      CURRENT VALUE OF
                                                                                      DEBTOR'S INTEHEST
                                                N
         TYPE OF PROPERTY                       0    DESCRIPTION AND LOCATION   f~    IN PROPERTI', WITH-
                                                                                      OUT DEDUCTING AN\'
                                                N          OF PROPERTY          ~~      SECURED CLAIM
                                                E                               ~e~      Oil EXEMPTION
                                                                                               --·------·-----
I . Cush on hand.
                                                                                                                 I
2. Checking, savings or other finnn-
ciul llccounts, ccrtificntcs of deposit,
or shares in banks, snvings und loan,
thrill. building and lonn, and home-
stead nssocintians, or credit unions,
brokerage houses, or cooperatives.

3. Security deposits with public util-
ities, telephone companies, land-
lords, and others.

4. Household goods nnd rumishings,
including oudio, video, and computer
equipment
                                                             ..     '

5. Books; pictures nnd other nrl
objects; antiques; stomp, coin,
record, tnpc, compact disc, und other
collections or collectibles.

6. Wearing nppnrol.

7. Furs and jewcl!y.

8. Firearms and sports, phota-
graphic, nnd other hobby equipmcnL

9. Interests in insumncc policies.
N11mc ins1U11nce company or ench
policy nnd itemize surrender or
refund vnluc or each.

IO. Annuities. llumize and name
encb issuer.
                                                                                       -::;r
11. Interests in on educolion IRA os
defined in 26 U.S.C. § 530(b)(I} or under
n qualified Sllllo tuition pion PS defined ln
26 U.S.C. § 529(b)(I). Oive pnrticulom.
(File scpnmtely the record(s) of11ny such
intcresl(s). 11 U.S.C. § 521(11}; Ruic
I007(b)}.
                                          SCHEDULE A - PERSONAL PROPERTY
                                                             (Continuation Sheet)

                                                                                   -
                                                                                                             ~
                                                                                                                                           l
                                                                                                                         CURRENT VALUE OF
                                                                                                                         DEBTOR'S INTEREST
          TYPE OF PROPERTY
                                                 N
                                                 0            DESCRIPTION AND LOCATION
                                                                                                             fiE-~       JN PROPERTY, WITll-
                                                                                                                         OUT DEDUCTING ANY
                                                 N
                                                 E
                                                                    OF PROPERTY                              ~8            SECURED CLAIM              I
                                                                                                             ~:5            OR EXEMPTION              .
                                                                                                                                                      i
1------                                          -- ---··-        --~-·-u        --·..-· ·-······-····-···--·- ---··--- --·---------··   ----------
                                                                                                                                                      I
 12. lnlcrcsts in IRA, ERJSA, Keogh, or
 other pension or profit sharing plans.
 Give pnrticulms.

 13. Stock nnd inlercsts in incorpo-
 rated 11nd unincorporated businesses.
 Itemize.

 14. Interests in partnerships or joint
 ventures. llemize.

 15. Oovcmmentond corporate bands
 nnd othnr ncgali11blc nnd nan·                                         ..   .
 negollnble instruments.

 16. Accounts rcceivnblc.

 17. Alimony, mllinlenoncc, support,
 nnd propc11¥ settlements la which the
 debtor is or mny be entilled. Give
 pnrticulms.

 18. Other liquidnted debts awod lo
 debtor including tnx refunds. Give
 pnrticulors.

 19. Equilnble or future interests, life
 cslntcs, D11d rights or powers excrcis·
 uble for thn benefit of tho debtor other
 than thase listed in Schedule A - Real
 Property.

 20. Contingent nnd noncontingcnt
 intcrcsls in estate of11 decedent, dcnth
 benefit pion, life insurance policy, or trust                                                                             .w

 21. Other contingent nnd unliquidntcd
 claims of evciy nature, including tni.:
 refunds, counterch1ims ofthe debtor, nnd
 rights lo setoffclnims. Give 11Stimntcd
 value of each.
                                       SCHEDULE A - PERSONAL PROPERTY
                                                       (Continuation Sheet)
.---------------,;----r---~----------------,,--·,.                                                          . -·----------·--····
                                                                                                                CURRENT VALUE Ol-
                                                                                                                DEBTOR'S INTEREST
                                               N                                                                IN PROPERTY, WITH-
         TYPE OF PROPERT\'                     0         DESCRIPTION AND LOCATION                               OUT DEDUCTING AN\'
                                               N               OF PROPEUT\'                                       SECURED CLAIM
                                               E                                                                   OR EXEMPTION


22. Pnlcnts, copyrighlS, nnd other
                                       - - ---..---~-·--·--·---·---------t----+-----· ____,.............---·-
inLclleclunl property. Give particulnrs.
                                                                                                                               '----1
23 . Licenses, franchises, nnd olhcr general
illlnngibles. Give. particulars.

24. Customer lists or olhcr compilntions
contnining personally identifiable
inrormar.ion Cos defined in 11 U.S.C. §
I0 l (4 I A)) provided Lo the debtor by
individuals in ca1U1ection with obtaining
a product or service from the debtor
primarily for personal, family, or
household purposl!S.

 25. AulOmobilcs, trucks, trailers,
nnd other vehicles nnd ncce.ssories.

26. Bents, motors, nnd necessaries.

27. Aircmft nnd necessaries.

28. Office equipment, furnishings,
ond supplies.


29. Machinery. fixtures,cquipmcnL,
nntl supplies used in business.


30. lnvenlory.


3l. Anim11ls.


32. Crops - growing or harvested.
Give p111ticulnrs.


33. Fanning equipment ond implements.


34. Fnrm supplies, chemicnls, nnd feed.

35. Other personal property of any kind
noL ulrc11dy listed. Itemize.


                                                                   continuntion shecl!l attnched   Toto!>   $
                                                         ---,,-n-cludc nmounls from nny conununUon          '------------~
                                                                sheets attached.
                       SCHEDULEB-REALPROPERTY


     DESCRIPTION AND
       LOCATION OF
        PIWPERTY
                        .•          .·


                              NATURE OF DEBTOR'S
                             INTEREST IN PROPERTY
                                                      lief
                                                      ~~
                                                      gSi:
                                                      S:::i;;
                                                      aB
                                                      ~=
                                                                   CURRENT VALUE
                                                                     OF DEBTOR'S
                                                                     INTEREST IN
                                                                 PROPERTY, WITHOUT
                                                                                     i
                                                                                                 Ai\·JOUNTOF
                                                                                                  SECURED
                                                                                                     CLAIM
                                                                                                               -1
                                                      ..,,c::i     DEDUCTING ANV     I
                                                      =
                                                      =
                                                       U>
                                                                   SECURED CLAlM
                                                                    OR EXEMPTlON


-·                                                                                                              ·-




                                               ..       .




                                                                                         l.,~·




                                                    Totnl>-
                                             SCHEDULE C - CURRENT INCOME

 Debtor's Mnrtllll                                                        .•      DEPENDENTS OF DEBTOR AND SPOUSE
 Stnrus:                                                                                                                   -                    -----------·--------
                             RELA TIONSHIP(S):                                                                                      AGE(S):
                                                                                                                                               ·-·-----·
 Employment:                                                   DEBTOR                                                      SPOUSE
 Occupation
 Name of Employer
                                                                                                             .,   __....                             _______ _._           ..I
 How long employed
                                                                                     ..            -               ·-·-·----·--·-·--·   --··-···--·---   --------·-··--·

                                                 ·-·
 Address or Employer


                                                                                                                                                                      -·

rNCDME: {Estimate ofavernge or projected monthly income al lime                           DEBTOR
             case filed)
                                                                                          $._ _ _ _ _ __
l. Monthly gross wngcs, scllury, nnd commissions
    (Prornle ifnol pnid monthly)                                                           $._~,....----
2. Estimule monthly overtime

3. SUBTOTAL

ti. LESS PAYROLL DEDUCTIONS                                                                $_ _ _ _ __
   u. Puyroll tnxes nnd social security                                                    $._ _ _ _ __
   b. lnsurnnce                                                                            $._ _ _ _ __
   c. Union dues
   d. Other(Specify): _ _ _ _ _ _ _ _ _ _ __                                               $_ _ _ _ __

5. SUBTOTAL OF PAYROLL DEDUCTIONS

6. TOTAL NETMONTHLYTAKE HOME PAY

7. Regulor income from operntion of business or profession or farm
                                                                                           I:
                                                                                           $_ _ _ _ __
    (Attnch detniled statement)
B. Income from real property                                                               $._ _ _ _ __
9. Interest nnd dividends                                                                  $._ _ _ _ __
10. Alimony, mainlemmce or support pnyments payable to the debtor for                      $
       the debtor's use or that of dependents listed nbove                                  ------
11. Social security or government assist1111ce
     (Specify):._ _ _ _ _ _ _ _ _ _ _ _ __                                                 $._ _ _ _ __
 12. Pension or retirement income                                                          $._ _ _ _ __
 13. Other monthly income
        (Specify):._ _ _ _ _ _ _ _ _ _ _ _ __

 14. SUBTOTAL OF LINES 7 11-JROUGH 13                                                      I
                                                                                           $'--------

                                                                                            $

 15. AVERAGE MONTHLY rNCOME (Add uinounts sh1>wn on lines 6 Wld M}                         1-.:$======:..---========------f
 16. COMBINED AVERAGE MONTI-ILY INCOME: {Coinbinccolunu1101ols L.-----=-=======---------__J
      fmm line 15; ifthcrt is only one debtor n:pcot IOlol rC1ponod on line 15)



 17. Describe nny increase or decrcnsc in income rensonubly nnticipnted to occur within the year following lhe filing of this document:
                                   SCHEDULED - CURRENT EXPENDITURES

I. Rent or home monguge payment (include tot rented for mobile home)
     n. Are rent estntc taxes included?          Yes              No
     b. Is property insurunce im:ludcd'l         Yes              No
2. Utilities: n. Electric,ity nnd healing fuel
               b. Wntcr nnd sewer
               c. Telephone
               d. Olhcr
                                                                     ------·-----·---
3. Horne rnnintennnce (repairs nnd up!rnei:i)                                                                                                         $
4.Food                                                                                                                                                $ ----------------
                                                                                                                                                      $ _______ _
5. Clothing
6. L11undry nnd dry clconing                                                                                                                          $
7. Medico! nnd dental expenses                                                                                                                        $ _ _ _ _ __

8. Transponntion (not including car payments)                                                                                                         $_
                                                                                                                                                      $ _ _ _ __
9. Recreation, clubs ond entertainment, ncwspnpers, mngnzincs, etc.
                                                                                                                                                      $ _ _ _ __
 10.Chnritnblc contributions
 11.lnsurnnce (not deducted from wagllS or included in homo mortgogc payments)
                                                                                                                                                      $ _ _ _ _ _.
           n. Homcowner's or renter's
           b. Life                                                                                                                                    $ _ _ _ _ __
                                                                                                                                                      $ _ _ _ __
           c.Heulth
                                                                                                                                                      $ _ _ _ _ __
           d.Aulo
           c.Other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                                           $ _ _ _ __

12.Toxcs (nat deducted from wages or included in home mortgogc payments)
{Specify) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                                                          $ _ _ _ _ __

13. lnslnllmcnl payments: (In chapter 11, 12, nnd l3 cases, do nol list payments lo be included in the plnn)
                                                                                                                                                      $ _ _ _ __
          n. Auto
          b.Othur _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~-------                                                                                             $
          c. Other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                                                   $ _ _ _ _ __

 14. Alimony, m11intcnnncc, lltld support pnid lo others                                                                                              $ _ _ _ _ __
                                                                                                                                                      $ _ _ _ __
 15. Pnymcnl!! for support of 11ddition11l dependents not living nt your hame
 16. Regular expenses from operation of business, profession, or form (nttnch dctniled sllltcment)                                                     $ _ _ _ _ __
 17.0ther _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                      $
                                                                                                                                          ·ii'·

 18. AVERAGE MONTHLY EXPENSES (Tollll lines l-17. Repo1t11lso on Summmy of Schedules end,                                                         $
     ifopplicoblc, on the Stutisticol Summnry ofCcrtnin Liobililies nnd Reloted Dnln.)
 19. Describe nny increusc or decrease in uxpcndilures rcusonnbly nnlicipnted lo occur within the year following the tiling of this document:


 20. STATEMENT OF MONTIIL Y NET INCOME
      n. Avemgc monthly income from Line IS of Schedule I                                                                                         $_ _ _ _ _

      b. Avcmge monthly Cl!penses l"tom Lino 18 above                                                                                                     $ _ _ _ _ __

     c, Monthly net income {n. minus b.)                                                                                                                  $_ _ _ __
                       POST JUDGMENT REQUEST FOR ADMISSIONS
   Pursuant to Rule 198 of the Texas Rules of Civil Procedure you are asked to specifically
admit or deny the truth of the following statements by circling the answer which applic-s or
explain in detail the reason you cannot admit or deny the request. After you have answered each
of the requests for admission mail your answers to the undersigned attorm.:y not later than   lh1rl)

three days following the date you received the requests. If you fail to respond to the requests
within the time allowed the requests may be deemed to be admitted.


REQUEST NO. l - The judgment against you is unpaid in whole or in part.
Admit      Deny


REQUEST NO. 2 - The plaintiff in this case has made a good faith effort to collect the judgment
against you.
Admit      Deny


REQUEST NO. 3 - You own property including present or future rights to property, that cannot
be readily attached or levied on by ordinary legal process and which is not exempt from
attachment, execution, or seizure for the satisfaction of liabilities.
Admit       Deny
                         POST JUDGMENT REQUEST FOR PRODUCTION
   Pursuant to Rule 196 of the Texas Rules of Civil Procedure you arc requested to produce the
documents identified in categories I through 31. With respect to each item or category of ikms .
you should state as appropriate that the requested items are being produced or that no items haw
been identified. alter a diligent search. that arc responsive to the request. Mail the n:sponsin:
documents to the undersigned attorney not later than thirty-three days following the date you
received the requests.
    1. Provide true, correct and complete copies of all personal and business federal income tax
returns filed by or prepared for Defendant for the current year and for the last three (3) years prior
to the current year, together with all schedules, attachments, W-2 forms, 1099 forms and all
similar federal income summary forms for the s~~ years-.

    2. Provide all statements, canceled checks and deposit slips for all checking accounts,
savings accounts, credit union accounts or other depository accounts, held either separately or
jointly, for the current calendar year and for the last three (3) years prior to the current calendar
year for all accounts in which Defendant's name is on the printed checks, in which Defendant has         ~
an interest and/or in which Defendant has signatory authority.

    3. Provide true, correct and complete copies of all financial statements prepared by or on
behalf of Defendant within the last three (3) years, including but not limited to, all such
statements presented to any financial institution and/or any other party for the purpose of
guaranteeing, securing or attempting to secure a loan or financial assistance of any kind.

    4. All booklets, current and/or annual statements and all other documents evidencing the
nature and extent of Defendant's rights under any stock option plan, retirement plan, pension or
profit sharing plan, employee stock ownership plan, company savings plan, thrift fund matching
plan and all other similar plans prepared or received during the last three (3) years.

    5. Provide the most recent statements, deposit confirmation slips, documents evidencing the
balance, term and interest rates for each and every amount of money and assets in which
Defendant has any interest, whether separately or jointly, invested by or for the Defendant in any
cash management funds, certificates of deposit, money market funds, treasury bills, bonds,
debentures or any other type investment and acquisition paying or promising to pay a return on
Defendant's monies invested during the current year and for the three (3) calendar years prior to
the current year.

   6. Provide all certificates of stock and/or brokerage house statements evidencing all
ownership and every purchase, sale, assignment or transfer of stocks, bonds, debentures and/or
other securities (whether in privately held or publicly traded companies or institutions) owned by
Defendant or in which Defendant has a beneficial interest.

    7. Provide all documents and records of every kind or character showing all business
holdings, partnerships (general, limited or otherwise), sole proprietorships, trust, corporations,
joint ventures and any other business organizations of every kind in which Defendant is a partner
or has an interest and any and all assumed name certificates under which Defendant has done or
is doing business.

    8. Provide all policies of insurance active and terminated in the current year and two (2)
calendar years prior to the current year whether life, health, auto, disability, homeowners.
personalty or otherwise of which Defendant is the owner. beneficiary, insured. heir to the
proceeds. beneficiary of existing or identified trust funded by insurance proceeds.

    9. Provide all deeds, deeds of trust, land installment contracts, contracts for deeds,
syndications, real estate investment trusts, partnership agreements, easements, rights of way.
leases, rental agreements, documents involving mineral interests, mortgages, notes and closing
statements relating to all real property in which Defendant now has or in which Defendant had an
interest during the last three (3) years.

    10. Provide all certificates of title, current licenses, receipts, bills of sale and loan documents
for all motor vehicles and farm equipment, including but not limited to automobiles, trucks,
motorcycles, recreational vehicles, boats, trailers, airplanes and other motorized vehicles and
equipment owned by Defendant or in which Defendant has and had any interest.

    11. For every trust of which Defendant is a trustee, joint trustee, beneficiary, settlor or trustor
which conveyed, transferred, assigned, created any options to purchase, or disposed of any
interest in real property or personal property in any manner during the last three (3) years, please
furnish documents evidencing the manner of disposition and the consideration received or to be
received. Also, furnish all documents showing all evaluations of Defendant's interest, share of
principal and income and documents showing the principal and income allocated to Defendant
whether or not distributed during the last three (3) years.

    12. Produce all documents and records of all safe deposit boxes maintained by Defendant and
to which Defendant has had access, or has a claim, right or interest in, including all lists of all
contents therein. Identify the location of all said safe deposit boxes.

    13. Produce all documents constituting and/or describing all accounts receivable of
Defendant whether or not collected. Also provide all documents identifying all accounts
receivables of all ongoing businesses which Defendant owns and in which Defendant had and
has an interest and a copy of all collected, offset, credited, uncollected, discounted, assigned,
pledged and exchanged accounts receivables.

    14. If any real estate in which Defendant or if applicable, Defendant's present spouse have an
interest has been appraised within the past three (3) years, furnish a copy of each appraisal.

    15. If any personal property in which Defendant or if applicable, Defendant's present spouse
has an interest has been appraised within the past three (3) years, furnish a copy of each
appraisal.
    16. If an inventory or list of personal property has been made by Defendant or if applicable.
Defendant's present spouse within the past three (3) years, furnish a copy of such inventory or list
including all estimates of value placed on each item.

    17. Produce all documents, notes, bills, statements and invoices evidencing all current
indebtedness payable by Defendant or paid off during the last three (3) years and all assignments
of promissory notes made by Defendant during the last three (3) years.

    18. Produce all lease agreements for personal property and real property executed by
Defendant within the last three (3) years and/or which are currently in effect, whether as lessee.
lessor, sublessee, sublessor, assignee or assignor, including any mineral interest leases.

   19. Produce all records of all travelers checks, cashier's checks, money orders, draft and
draws purchased or cashed within the last three (3) years ..
                                                          .
    20. Provide the names, addresses and telephone numbers of all organizations and persons
within Defendant's knowledge who has or may have knowledge of the status of property in which
Defendant has and had an interest, whether being community or separate property, the liabilities
of Defendant and/or the location and value of any assets of Defendant. Include banks, savings
and loan associations, mortgagees, merchants, credit providers, brokers, credit unions, financial
institutions, security dealers, people and organizations dealing with mineral interests who have
received information from Defendant regarding or including information about Defendant's
assets and assets in which Defendant has an interest, Defendant's income and Defendant's
liabilities.

   21. Provide documents and all records which would indicate the cost basis of assets presently
owned by Defendant.

    22. Provide a copy of the current inventory and all past inventories, accounts receivable of all
ongoing businesses which Defendant owns and in which Defendant had afJ.d has an interest and a
copy of all collected, offset, credited, uncollected discounted, assigned, pledged and exchanged
accounts receivable of all businesses owned by Defendant and in which Defendant has and had
an interest.

    23. Provide all contracts in which Defendant is a party or in which Defendant has or had a
beneficial interest, including but not limited to any earnest money contracts, construction
contracts and sales agreements in which Defendant is due a commission or other remuneration.
If Defendant is presently under the terms of any written employment contract and/or agreement
or is due any remuneration under any past contract or agreement, furnish a true copy of said
contract or agreement.

    24. Provide all of the following documents for any corporation in which Defendant has an
interest:
         a. Articles of Incorporation.
         b. Bylaws and all amendments.
        c. Shareholders Agreement and any amendments.
      d. A specimen of the corporation's Share Holder Certificate including any stock transfer
         restrictions noted on the face of the certificate or refetTed to thereon.
      e. All records of the original issuance of shares issued by the corporation and a record ol
         each transfer of those shares that have been presented to the corporation for
         registration of transfer.
      f. The names and cun-ent addresses of all past and current shareholders of the
         corporation and the number and class or series or shares issued by the corporalwn
         held by each of them.
      g. A copy of the cun-ent share transfer ledger of the corporation showing the certilicalc
         number, date of issuance, shareholder name and number of shares represented to he
         held by the shareholders.
      h. Any financial statements of the corporation prepared for or issued by the corporation
         in the previous two years.
      1. The books and records of accounts of the corporation for the last fiscal year.
      J. The corporation's annual statements fot·its last fiscal year showing in reasonable
         detail its assets and liabilities and the results of its operations and the most recent
         interim statements, if any, which have been filed in a public record or otherwise
         published.
      k. The minutes of the proceedings of the owners or members or governing authority of
         the corporation and committees of the owners or members or governing authority of
         the corporation.
      I. The corporation's federal, state, and local information or income tax returns and
          franchise tax returns for each of the corporation's six most recent tax years.

   25. Provide all of the following documents for any limited liability company ("Company") in
which Defendant has an interest:
       a. The Articles of Organization.
       b. The Operating Agreement or Company Agreement and all amendments and
          modifications.
       c. The Regulations, if any, and all amendments and restatements;
       d. The Company's books and records of accounts for the last three years.
       e. The Company's minutes of the proceedings of the owners or members or governing
          authority of the Company and committees of the owners or members or governing
          authority of the Company.
       f. The current list of each member's name, mailing address, percentage or other interest
          in the Company owned by each member, and if one or more classes or groups are
          established in or under the articles of organization or regulations, the names of the
          members who are members of each specified class or group.
       g. Copies of the federal, state and local information or income tax returns and franchise
          tax returns for each of the Company's six most recent tax years.
       h. Copies of any document that creates, in the manner provided by the articles of
          organization or regulations, classes or groups of members.
       1.  Unless they are contained in the Articles of Organization or regulation, a written
           statement of:
               ( 1) the amount of a cash contribution and a description and statement of the
                    agreed value of any other contribution made or agreed to be made by each
                    member;
               (2) the dates any additional contributions are to he made by a member;
               (3) any event the occurrence of which requires a member to make additional
                   contributions;
               (4) any event the occurrence of which requires the winding up of the Company;
                   and
                (5) the date each member became a member of the Company.

        J. A specimen of the Company's Member Unit or Share Certificate including any
           transfer restrictions noted on the face of the certificate or referred to thereon.
        k. The current unit or share transfer led$~r of the Company showing the certificate
           number, date of issuance, unit holder or shareholder name and number of shares
           represented to be held by any owner of the Company.
        1. The income and expense statement for the Company for the past three years if they
           are not contemplated under No. 4 above.
        m. Any financial statements of the Company prepared for or issued by the Company in
           the previous two years.

     26. Provide all of the following documents for any limited partnership in which
Defendant has an interest:
          a. A current list that states:
                ( 1) the name and mailing address of each partner, separately identifying in
                     alphabetical order the general partners and the limited partners;
                (2) the last known street address of the business or residence of eaeh general
                    partner;
                (3) the percentage or other interest in the partnership owned by each partner; and
                (4) if one or more classes or groups are established under the partnership
                    agreement, the names of the partners who are members of each specified class
                    or group.
             b. A copy of:
                ( 1) the limited partnership's federal, state, and local information or income tax
                     returns and franchise tax returns for each of the partnership's six most recent
                     tax years;
                (2) the partnership agreement and certificate of formation; and
                (3) all amendments or restatements.
             c. Copies of any document that creates, in the manner provided by the partnership
                agreement, classes or groups of partners.
             d. An executed copy of any powers of attorney under which the partnership
                agreement, certificate of formation, and all amendments or restatements to the
                agreement and certificate have been executed.
          e. Unless contained in the written partnership agreement, a written statement of:
                (1) the amount of the cash contribution and a description and statement of the
                   agreed value of any other contribution made by each partner:
                (2) the amount of the cash contribution and a description and statement of the
                    agreed value of any other contribution that the partner has agreed to make in
                    the future as an additional contribution:
                ( 3) the date on which additional contributions are to be made or the date   or events
                    requiring additional contributions to be made:
                (4) events requiring the limited partnership to be dissolved and its affairs wound
                    up; and
                (5) the date on which each partner in the limited partnership became a partner.
           f.   The records of the accounts of the limited partnership.
           g. The income and expense statement "tor the limited partnership for the past three
              years if they are not contemplated under No. 6 above.
           h. Any financial statements of the limited partnership prepared for or issued by the
              limited partnership in the previous two years.


   27. Provide documents by which every gift, bailment, loan, gratuitous holding assignment, sale,
hypothecation, discounted transfer, transfer into lock box payment and transfer of Defendant's
property during the last three (3) years, including, but not limited to, all property described
hereinabove and any other property of any nature.


    28. Provide documents and records of every kind and character showing all personal property
in which Defendant has and had an interest in the State of Texas, the United States of America or
any other place.


    29. Provide copies of the Articles of Incorporation, partnership agreements and assumed name
records of all companies, partnerships, corporations and proprietorships that have owners,
employees, officers, directors, shareholders and partners which are or were also owners or employees
of Defendant.


   30. Provide employment records or pay records to indicate every business for which Defendant
was employed, provided services, was an independent contractor, general contractor, superintendent,
agent or subcontractor during the last three (3) years.


    31. To the extent not already produced in response to the foregoing, produce the following
property, documents and records which Defendant owns or has an interest: all checks, cash,
securities (stocks and bonds), promissory notes, deeds, deeds of trust, documents of title, contracts,
accounts receivable, escrow agreements, retainage agreements, records and all documents that
identify all property in which Defendant has an interest and that which is collateral or security for
any obligation or contingent obligation of Defendant, along with all documents indicating any
interest of the Defendant in rental agreements, royalty agreements, licenses, bailment agreements.
filings pursuant to the Uniform Commercial Code, security agreements, assignments, all filed or
recorded liens, lis pendens, lawsuits, recorded Mechanics and Materialmen's Lien Affidavits.
judgments, abstracts, partnership agreements, employment agreements, as well as all documents
indicating Defendant's present and prospective heirship, beneficial interest in trusts. beneficial
interest in insurance policies and insurance coverage and right to any insurance poltcy's cash
surrender value or ownership.
                           NOTICE OF INTENT TO TAKE ORAL DEPOSITION

    Defendant shall take notice that Defendant's oral deposition will be taken by a non-
stenographic means at the place and time stated below. Defendant should appear as requested at
the place and time designated below and be prepared to give testimony concerning the
information given in response to Plaintiffs Post Judgment Interrogatories and Request for
Production. Defendant's failure to appear may result in the Court finding that Defondant is
avoiding collection efforts and failing to cooperate in the discovery process in aid of enforcement
of the Judgment and sanctioning Defendant in appropriate manner. Defendant may appear
telephonically for the non-stenographic deposition if coordinated with Mr. Russell prior to the
following deposition date.

Date of Deposition:~A~u...,.g'""'u=s..._t"""'13~,'""2"""0.....1-"4_ _ _ _ _ _ __


Time of Deposition:-'1'""'":3:..0:::;...,i;:;p=.m=.'-------------


Place of Deposition: Taylor, Taylor & Russell Law Firm
                               815 Walker, Suite 250
                               Houston, Texas 77002


Method of non-stenographic recording to be used:                        The deposition will be recorded by a tape
                                                                                                    *'
                                                                        recorder
'   . "'


                                                               Respectfully submitted,

                                                               TA Yl;,O~·-"S~LOR & RlJS§J~!?~,,.

                                                             (k_;{:;//J~
                                                              ./·_ ·~   :· /   \   ...l...L./ 1       ,   '   '
                                                                                                                  /
                                                               Allen D. Russell
                                                               SBN 00784889
                                                               815 Walker, Suite 250
                                                               Houston, Texas 77002
                                                               (713) 615-6060
                                                               (713) 615-6070 Facsimile

                                                             .. ATTORNEY FOR PLAINTIFF
                                                                    '




                                            CERTIFICATE OF SERVICE

                  The undersigned certifies that a true copy of this document was sent via certified mail,
           return receipt requested to the Defendant on the _Jj_day of         T    lA / y.
                                                                                                  I
                                                                                                                  , 2014.
                  Javier Galera
                  J & J Container Manufacturing, Inc.
                  1526 De Soto
                  Houston, Texas 77091
Allen D. Russell
APPENDIX




Tab 4
           County Audlto(s Form #7001                                                                                                                                                                                                                                                     AMEGY BANK OF TEXAS
           Ha                   2/98)
                                                                                               LANDO SANCHEZ                                                                                                                                                                                    HOUSTON, TEXAS
                                                                                                                                                                                                                                                                                                 35-1125/1130
                                                                                     TREASURER OF HARRIS COUNTY, TEXAS
                                                                                                                                        FEE OFFICER                                                                                                                                       No
                                                                                                                                                                                                                                                                                               XXXXXXXXX
                                                                                                                                                                                                                                                                                               XXXXXXXXX
                                                                                                                                                                                                                                                                                                XXXXXXXX
                                                                                                                                                                                                                                                                                                01135222
i"
' APPENDIX




Tab 5
                                 TAYLOR, TAYLOR              &. RUSSELL
                                            ATTORNEYS AT LAW

                                         MELLIE ESPERSON     BUILDING

                                           815 WALKER,   SUITE 250

                                          HOUSTON, TEXAS 7700:2
                                          TELEPHONE (7131 615-6060

                                          FACSIMILE (7131 615-6070

WARREN TAYLOR"                                                               -11BOARD CERTIFIED-CIVIL TRIAL LAW
BETH    McCAHILL TAYLOFI                       www.taylaw corn                ANO PERSONAL IN,JURY TRIAl                 LAW
                                                                              1\-Xf\',Hll)\!'\   :.'-'\I'
ALLEN    D   RUSSELL
STEPHEN T      LISS


NADIA LAKHANI
                                             September 24. 20 I -i

   Via Regular U,\'. Mail

   Javier Galera
   J & J Container Manufacturing, Inc.
   1526 De Soto
   Houston, Texas 77091

              Re:      Cause No. 1044425; Cintas-R US, LP v. J & J Container Manufacturing, l nc.; In
                       the County Court at Law No. 3 of Harris County, Texas

   Dear Mr. Galera:

              Attached is the Full and Final Release of Judgment in the above referenced case.

              Please contact me if you have any questions.




                                                             v~~
                                                             Michael Green
                                                             Paralegal to Allen D. Russell

   Enclosure
                                          CAUSE NO. 1044425

CINT AS-R.U.S., L.P.                                 §    IN THE COUNTY COlJRT
                                                     §
v.                                                   §    AT LAW N0.3
                                                     §
,J & .•i CONTAINER
MANUF ACTUIUNG~ INC                                  *
                                                     §    HARRIS COUNTY, TEXAS

                         FULL AND FINAL RELEASE OF JUDGMENT
                                 AND JUDGMENT LIEN

STA TE OF TEXAS                           §
                                          §       KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF HARRIS                          §

        WHEREAS, on the      3rd   day of June, 2014, Plaintiff, Cintas-R.U.S., L.P., in the Harris County

Court at Law No. 3, Cause No. 1044425; Cintas-R. US.. L.P. v. J & J Container Manufacturing, Inc.;            !>$




obtained and recovered and currently has a judgment against the Defendant, in the principal amount of

Sixteen thousand, Nine hundred and Sixty-nine dollars and 82/100 ($16,969.82), plus post-judgment

interest thereon at the rate of 5 % per annum from June 3, 2014 until paid in full, and costs of court, and

        WHEREAS, Plaintiff, Cintas, in consideration of the payment by Defendant, the receipt and
                                                                                         "'
                                                                                          d°'"




sufficiency of which is hereby acknowledged and confessed, does hereby release, acquit and forever

discharge the Judgment obtained on June 3, 2014, againstthe Defendant, J & J Container Manufacturing,

Inc., more particularly described above, and agrees that it, nor any of its employees, servants, agents,

successors or assigns shall ever look to Defendant in the future for any further payment resulting or in

connection with such Judgment and further does hereby disclaim any and all liens and encumbrances

created thereby. As further consideration for the payment noted above, Allen D. Russell warrants that

he is duly authorized and empowered to contract for and bind Plaintiff, and further warrants that Plaintiff

is the sole owner and holder of the Judgment and any liens released hereby and that Plaintiff has not


                                                  Page I of 3
assigned or encumbered any rights to payment in connection with the Judgment and liens created thereby:

and

        NOW THEREFORE, Plaintiff: Cintas, as owner and holder ofthe Judgment obtained against th1.~

Dclcndant J & .I Container Manufacturing. Inc .. on the .·vc1 day of June. 2014. hereby acknovvlcdgcs

payment from Defendant, the receipt and sutticiency of which is hereby acknowledged and confessed.

for the full and complete settlement of the Judgment and liens created thereby, does hereby release,

demise, discharge and declare that such Judgment rendered against the Defendant as described herein,

has been fully compromised and settled, and further hereby releases, cancels and annuls any and all liens

created by the filing of any and all Abstracts of Judgment, Writs of Execution, Writs of Garnishment, and

any and all other post-judgment remedies which Plaintiff, Cintas, has availed itself of.



        WITNESS MY HAND this p(         ~day ?'J?.k>111a.-=-r--+-_,.._,,,,._-~,.__-
                                                 of



                                                                 ALLEN D. R
                                                                 Attorney for Plaintiff




                                               Page 2 of 3
STATE OF TEXAS                    §
                                  §
COUNTY OF HARRIS                  §

         BEFORE ME. the undersigned authority on this day personally appeared Allen D. Russc!L
Attorney fix Cintas, known to me to he the person whose hand is suhscrihcd in the forcgoin)!. i11stru1m~111
and acknowledged to me that he executed the same for the purposes expressed therein and in the capacil_\
stated therein and that he is duly authorized and empowered to contract for and hind Cintas.

        SUBSCRIBED AND SWORN TO BEFORE ME. the undersigned authority. on this the                    Z.:i
of   se'Qkf
          mhf!C, 2014.


                      ClAAA I. BETANCOURT
                   MY COMMISSION EXPIRES
                        Jooa1s,201s




                                                Page 3 of 3